Exhibit 10.18

CUTERA, INC.

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”) is entered into as of March 2, 2009 by
and between Cutera, Inc., a Delaware corporation (the “Company”) and David A.
Gollnick (“Consultant”). The Company desires to retain Consultant as an
independent contractor to perform consulting services for the Company, and
Consultant is willing to perform such services, on the terms described below. In
consideration of the mutual promises contained herein, the parties agree as
follows:

1. Services.

A. Scope and Compensation. Consultant shall begin providing Services to the
Company as a Consultant at 6:01 p.m. PT on March 20, 2009. During the term of
this Agreement, Consultant will report to the President and Chief Executive
Officer of the Company. Consultant agrees to perform for the Company the
services described in Exhibit A (the “Services”), and the Company agrees to pay
Consultant the compensation described in Exhibit A for Consultant’s performance
of the Services.

B. Termination of Employment/Board Membership. Consultant shall resign from his
position of Executive Vice President and as an employee of the Company at 6:00
p.m. PT on March 20, 2009. Consultant will remain a director on the Company’s
board of directors (the “Board”) but will resign from the Board if requested by
a majority of the other directors. Consultant will be eligible to receive the
Company’s standard compensation for non-employee directors beginning ninety
(90) days following the date of this Agreement. Consultant and Company agree
that Consultant will not be eligible under the Company’s 2004 Equity Incentive
Plan (as amended) (the “Plan”) to receive the First Option (as defined in the
Plan) but that he shall be eligible to receive the Subsequent Options (as
defined in the Plan) at annual stockholders meetings beginning in 2010 according
to the terms and conditions of the Plan.

C. Option Grants. Consultant agrees that he has entered into the following stock
option agreements with the Company that are still subject to vesting: 1)
Consultant was granted options to purchase 20,000 shares of Common Stock on
August 13, 2003 (the “First Option”) pursuant to which all shares have vested
and 2,917 shares are unexercised, 2) Consultant was granted options to purchase
10,000 shares of Common Stock on July 20, 2004 (the “Second Option”) pursuant to
which all shares have vested and 3,958 shares are unexercised; 3) Consultant was
granted options to purchase 15,000 shares of Common Stock on July 28, 2005 (the
“Third Option”) pursuant to which 937 shares are unvested and 8,750 shares are
vested and unexercised, 4) Consultant was granted options to purchase 25,000
shares of Common Stock on June 8, 2006 (the “Fourth Option”) pursuant to which
7,812 shares are unvested and 17,188 shares are vested and unexercised; 5)
Consultant was granted options to purchase 14,000 shares of Common Stock on
June 8, 2007 (the “Fifth Option”) pursuant to which 7,875 shares are



--------------------------------------------------------------------------------

unvested and 6,125 shares are vested and unexercised; 6) Consultant was granted
options to purchase 5,000 shares of Common Stock on July 27, 2007 (the “Sixth
Option”) pursuant to which 2,812 shares are unvested and 2,188 shares are vested
and unexercised; 7) Consultant was granted options to purchase 11,700 shares of
Common Stock on May 28, 2008 (the “Seventh Option”) pursuant to which 11,700
shares are unvested; 8) Consultant was granted options to purchase 50,000 shares
of Common Stock on May 28, 2008 (the “Eighth Option”) pursuant to which 50,000
shares are unvested; and 9) Consultant was granted the right to receive 5,000
shares of Common Stock under the terms and conditions of a restricted stock
agreement on July 28, 2005 (the “RSA”) pursuant to which 1,250 shares are
unvested. Consultant agrees that vesting under the Third Option, Fourth Option,
Fifth Option, Sixth Option, Seventh Option and Eighth Option and the RSA shall
cease as of the date of this Agreement and any unvested shares shall be returned
to the Company’s 2004 Equity Incentive Plan (as amended). Consultant also agrees
that he will have until the earlier of: 1) the 90th day following termination of
this Agreement or 2) the expiration date of the respective option to exercise
any vested shares under the First Option, Second Option, Third Option, Fourth
Option, Fifth Option and Sixth Option.

2. Confidentiality.

A. Definition. “Confidential Information” means any non-public information that
relates to the actual or anticipated business or research and development of the
Company, technical data, trade secrets or know-how, including, but not limited
to, research, product plans or other information regarding Company’s products or
services and markets therefor, customer lists and customers (including, but not
limited to, customers of the Company on whom Consultant called or with whom
Consultant became acquainted during the term of this Agreement), software,
developments, inventions, processes, ideas, formulas, technology, designs,
drawing, engineering, hardware configuration information, marketing, forecasts,
finances, product plans or other business information whether disclosed to
Consultant during or prior to this Agreement. Confidential Information does not
include information that (i) has become publicly known and made generally
available through no wrongful act of Consultant or (ii) has been rightfully
received by Consultant from a third party who is authorized to make such
disclosure.

B. Nonuse and Nondisclosure. Consultant will not, during or for seven years
subsequent to the term of this Agreement, (i) use the Confidential Information
for any purpose whatsoever other than the performance of the Services on behalf
of the Company or (ii) disclose the Confidential Information to any third party.
Consultant agrees that all Confidential Information will remain the sole
property of the Company. Consultant also agrees to take all reasonable
precautions to prevent any unauthorized disclosure of such Confidential
Information.

C. Former Client Confidential Information. Consultant agrees that Consultant
will not, during the term of this Agreement, improperly use or disclose any
proprietary information or trade secrets of any former or current employer of
Consultant or other person or entity with which Consultant has an agreement or
duty to keep in confidence information acquired by Consultant, if any.
Consultant also agrees that Consultant will not bring onto the Company’s
premises any unpublished document or proprietary information belonging to any
such employer, person or entity unless consented to in writing by such employer,
person or entity.



--------------------------------------------------------------------------------

D. Third Party Confidential Information. Consultant recognizes that the Company
has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Consultant agrees that, during the term of this
Agreement and for seven years thereafter, Consultant owes the Company and such
third parties a duty to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out the Services for
the Company consistent with the Company’s agreement with such third party.

E. Return of Materials. Upon the termination of this Agreement, or upon
Company’s earlier request, Consultant will deliver to the Company all of the
Company’s property, including but not limited to all electronically stored
information and passwords to access such property, or Confidential Information
that Consultant may have in Consultant’s possession or control.

3. Ownership.

A. Assignment. Consultant agrees that all copyrightable material, notes,
records, drawings, designs, inventions, improvements, developments, discoveries
and trade secrets conceived, discovered, developed or reduced to practice by
Consultant, solely or in collaboration with others, during the term of this
Agreement that relate in any manner to the business of the Company that
Consultant may be directed to undertake, investigate or experiment with or that
Consultant may become associated with in work, investigation or experimentation
in the Company’s line of business in performing the Services under this
Agreement (collectively, “Inventions”), are the sole property of the Company.
Consultant also agrees to assign (or cause to be assigned) and hereby assigns
fully to the Company all Inventions and any copyrights, patents, mask work
rights or other intellectual property rights relating to all Inventions.

B. Further Assurances. Consultant agrees to assist Company, or its designee, at
the Company’s expense, in every proper way to secure the Company’s rights in
Inventions and any copyrights, patents, mask work rights or other intellectual
property rights relating to all Inventions in any and all countries, including
the disclosure to the Company of all pertinent information and data with respect
to all Inventions, the execution of all applications, specifications, oaths,
assignments and all other instruments that the Company may deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns and nominees the sole and exclusive right,
title and interest in and to all Inventions, and any copyrights, patents, mask
work rights or other intellectual property rights relating to all Inventions.
Consultant also agrees that Consultant’s obligation to execute or cause to be
executed any such instrument or papers shall continue after the termination of
this Agreement.

C. Pre-Existing Materials. Subject to Section 3.A, Consultant agrees that if, in
the course of performing the Services, Consultant incorporates into any
Invention developed under this Agreement any pre-existing invention,
improvement, development, concept, discovery or other proprietary information
owned by Consultant or in which Consultant has an interest, (i) Consultant will
inform Company, in writing before incorporating such invention, improvement,
development, concept, discovery or other proprietary information into any
Invention, and (ii) the Company is hereby granted a nonexclusive, royalty-free,
perpetual, irrevocable, worldwide license to make,



--------------------------------------------------------------------------------

have made, modify, use and sell such item as part of or in connection with such
Invention. Consultant will not incorporate any invention, improvement,
development, concept, discovery or other proprietary information owned by any
third party into any Invention without Company’s prior written permission.

D. Attorney-in-Fact. Consultant agrees that, if the Company is unable because of
Consultant’s unavailability, dissolution, mental or physical incapacity, or for
any other reason, to secure Consultant’s signature for the purpose of applying
for or pursuing any application for any United States or foreign patents or mask
work or copyright registrations covering the Inventions assigned to the Company
in Section 3.A, then Consultant hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as Consultant’s agent and
attorney-in-fact, to act for and on Consultant’s behalf to execute and file any
such applications and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyright and mask work registrations with
the same legal force and effect as if executed by Consultant.

4. Conflicting Obligations.

A. Conflicts. Consultant certifies that Consultant has no outstanding agreement
or obligation that is in conflict with any of the provisions of this Agreement
or that would preclude Consultant from complying with the provisions of this
Agreement. Consultant will not enter into any such conflicting agreement during
the term of this Agreement. Consultant’s violation of this Section 4.A will be
considered a material breach under Section 6.B.

B. Substantially Similar Designs. In view of Consultant’s access to the
Company’s trade secrets and proprietary know-how, Consultant agrees that
Consultant will not, without Company’s prior written approval, design identical
or substantially similar designs as those developed under this Agreement for any
third party during the term of this Agreement and for a period of 12 months
after the termination of this Agreement. Consultant acknowledges that the
obligations in this Section 4 are ancillary to Consultant’s nondisclosure
obligations under Section 2.

5. Reports. Consultant also agrees that Consultant will, from time to time
during the term of this Agreement or any extension thereof, keep the Company
advised as to Consultant’s progress in performing the Services under this
Agreement. Consultant further agrees that Consultant will, as requested by the
Company, prepare written reports with respect to such progress. The Company and
Consultant agree that the time required to prepare such written reports will be
considered time devoted to the performance of the Services.

6. Term and Termination.

A. Term. The term of this Agreement will begin on the date of this Agreement and
will continue until the earlier of (i) final completion of the Services or
(ii) termination as provided in Section 6.B.

B. Termination. Either party may terminate this Agreement after May 15, 2009,
upon giving the other party 14 days’ prior written notice of such termination
pursuant to Section 11.E of



--------------------------------------------------------------------------------

this Agreement. Notwithstanding the foregoing, the Company may terminate this
Agreement immediately and without prior notice if Consultant refuses to or is
unable to perform the Services or is in breach of any material provision of this
Agreement.

C. Survival. Upon such termination, all rights and duties of the Company and
Consultant toward each other shall cease except:

(1) The Company will pay, within 30 days after the effective date of
termination, all amounts owing to Consultant for Services completed prior to the
termination date and related expenses, if any, submitted in accordance with the
Company’s policies and in accordance with the provisions of Section 1 of this
Agreement; and

(2) Section 2 (Confidentiality), Section 3 (Ownership), Section 4 (Conflicting
Obligations), Section 7 (Independent Contractor; Benefits), Section 9
(Nonsolicitation) and Section 10 (Arbitration and Equitable Relief) will survive
termination of this Agreement.

7. Independent Contractor; Benefits.

A. Independent Contractor. It is the express intention of the Company and
Consultant that Consultant perform the Services as an independent contractor to
the Company. Nothing in this Agreement shall in any way be construed to
constitute Consultant as an agent, employee or representative of the Company.
Without limiting the generality of the foregoing, Consultant is not authorized
to bind the Company to any liability or obligation or to represent that
Consultant has any such authority. Consultant agrees to furnish (or reimburse
the Company for) all tools and materials necessary to accomplish this Agreement
and shall incur all expenses associated with performance, except as expressly
provided in Exhibit A. Consultant acknowledges and agrees that Consultant is
obligated to report as income all compensation received by Consultant pursuant
to this Agreement. Consultant agrees to and acknowledges the obligation to pay
all self-employment and other taxes on such income.

B. Benefits. The Company and Consultant agree that Consultant will receive no
Company-sponsored benefits from the Company. If Consultant is reclassified by a
state or federal agency or court as Company’s employee, Consultant will become a
reclassified employee and will receive no benefits from the Company, except
those mandated by state or federal law, even if by the terms of the Company’s
benefit plans or programs of the Company in effect at the time of such
reclassification, Consultant would otherwise be eligible for such benefits.

8. Intentionally Omitted.

9. Nonsolicitation. From the date of this Agreement until 12 months after the
termination of this Agreement (the “Restricted Period”), Consultant will not,
without the Company’s prior written consent, directly or indirectly, solicit or
encourage any employee or contractor of the Company or its affiliates to
terminate employment with, or cease providing services to, the Company or its
affiliates. During the Restricted Period, Consultant will not, whether for
Consultant’s own account or for the account of any other person, firm,
corporation or other business organization, intentionally interfere with any
person who is or during the period of



--------------------------------------------------------------------------------

Consultant’s engagement by the Company was a partner, supplier, customer or
client of the Company or its affiliates.

10. Arbitration and Equitable Relief.

A. Arbitration. IN CONSIDERATION OF CONSULTANT’S RIGHTS UNDER THIS AGREEMENT,
THE COMPANY’S PROMISE TO ARBITRATE DISPUTES UNDER THIS AGREEMENT, AND THE
RECEIPT OF COMPENSATION PAID TO CONSULTANT BY THE COMPANY, AT PRESENT AND IN THE
FUTURE, CONSULTANT AGREES THAT ANY AND ALL CONTROVERSIES, CLAIMS, OR DISPUTES
WITH ANYONE (INCLUDING THE COMPANY AND ANY EMPLOYEE, OFFICER, DIRECTOR,
SHAREHOLDER OR BENEFIT PLAN OF THE COMPANY IN ITS CAPACITY AS SUCH OR
OTHERWISE), WHETHER BROUGHT ON AN INDIVIDUAL, GROUP, OR CLASS BASIS, ARISING OUT
OF, RELATING TO, OR RESULTING FROM CONSULTANT’S PERFORMANCE OF THE SERVICES
UNDER THIS AGREEMENT OR THE TERMINATION OF THIS AGREEMENT, INCLUDING ANY BREACH
OF THIS AGREEMENT, SHALL BE SUBJECT TO BINDING ARBITRATION UNDER THE ARBITRATION
RULES SET FORTH IN CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 1280 THROUGH
1294.2, INCLUDING SECTION 1283.05 (THE “RULES”) AND PURSUANT TO CALIFORNIA LAW.
DISPUTES WHICH CONSULTANT AGREES TO ARBITRATE, AND THEREBY AGREES TO WAIVE ANY
RIGHT TO A TRIAL BY JURY, INCLUDE ANY STATUTORY CLAIMS UNDER STATE OR FEDERAL
LAW, INCLUDING, BUT NOT LIMITED TO, CLAIMS UNDER TITLE VII OF THE CIVIL RIGHTS
ACT OF 1964, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE AGE DISCRIMINATION
IN EMPLOYMENT ACT OF 1967, THE OLDER WORKERS BENEFIT PROTECTION ACT, THE
SARBANES-OXLEY ACT, THE WORKER ADJUSTMENT AND RETRAINING NOTIFICATION ACT, THE
CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, THE FAMILY AND MEDICAL LEAVE ACT,
THE CALIFORNIA FAMILY RIGHTS ACT, THE CALIFORNIA LABOR CODE, CLAIMS OF
HARASSMENT, DISCRIMINATION AND WRONGFUL TERMINATION AND ANY STATUTORY CLAIMS.
CONSULTANT FURTHER UNDERSTANDS THAT THIS AGREEMENT TO ARBITRATE ALSO APPLIES TO
ANY DISPUTES THAT THE COMPANY MAY HAVE WITH CONSULTANT.

B. Procedure. CONSULTANT AGREES THAT ANY ARBITRATION WILL BE ADMINISTERED BY THE
AMERICAN ARBITRATION ASSOCIATION (“AAA”) IN SAN FRANCISCO, CALIFORNIA, AND THAT
THE NEUTRAL ARBITRATOR WILL BE SELECTED IN A MANNER CONSISTENT WITH AAA’S
NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES. CONSULTANT AGREES THAT
THE ARBITRATOR SHALL HAVE THE POWER TO DECIDE ANY MOTIONS BROUGHT BY ANY PARTY
TO THE ARBITRATION, INCLUDING MOTIONS FOR SUMMARY JUDGMENT AND/OR ADJUDICATION,
MOTIONS TO DISMISS AND DEMURRERS, AND MOTIONS FOR CLASS CERTIFICATION, PRIOR TO
ANY ARBITRATION HEARING. CONSULTANT ALSO AGREES THAT THE ARBITRATOR SHALL HAVE
THE POWER TO AWARD ANY REMEDIES AVAILABLE UNDER APPLICABLE LAW, AND THAT THE
ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY EXCEPT
AS PROHIBITED BY LAW. CONSULTANT UNDERSTANDS THAT THE



--------------------------------------------------------------------------------

COMPANY WILL PAY FOR ANY ADMINISTRATIVE OR HEARING FEES CHARGED BY THE
ARBITRATOR OR AAA, EXCEPT THAT CONSULTANT SHALL PAY THE FIRST $125.00 OF ANY
FILING FEES ASSOCIATED WITH ANY ARBITRATION CONSULTANT INITIATES. CONSULTANT
AGREES THAT THE ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN A
MANNER CONSISTENT WITH THE RULES AND THAT TO THE EXTENT THAT THE AAA’S NATIONAL
RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES CONFLICT WITH THE RULES, THE
RULES SHALL TAKE PRECEDENCE. CONSULTANT AGREES THAT THE DECISION OF THE
ARBITRATOR SHALL BE IN WRITING.

C. Remedy. EXCEPT AS PROVIDED BY THE RULES AND THIS AGREEMENT, ARBITRATION SHALL
BE THE SOLE, EXCLUSIVE AND FINAL REMEDY FOR ANY DISPUTE BETWEEN THE COMPANY AND
CONSULTANT. ACCORDINGLY, EXCEPT AS PROVIDED FOR BY THE RULES AND THIS AGREEMENT,
NEITHER THE COMPANY NOR CONSULTANT WILL BE PERMITTED TO PURSUE COURT ACTION
REGARDING CLAIMS THAT ARE SUBJECT TO ARBITRATION. NOTWITHSTANDING, THE
ARBITRATOR WILL NOT HAVE THE AUTHORITY TO DISREGARD OR REFUSE TO ENFORCE ANY
LAWFUL COMPANY POLICY, AND THE ARBITRATOR SHALL NOT ORDER OR REQUIRE THE COMPANY
TO ADOPT A POLICY NOT OTHERWISE REQUIRED BY LAW.

D. Availability of Injunctive Relief. CONSULTANT AGREES THAT EITHER THE COMPANY
OR CONSULTANT MAY PETITION A COURT FOR PROVISIONAL RELIEF, INCLUDING INJUNCTIVE
RELIEF, AS PERMITTED BY THE RULES, INCLUDING, BUT NOT LIMITED TO, WHERE EITHER
THE COMPANY OR CONSULTANT ALLEGES OR CLAIMS A VIOLATION OF THIS AGREEMENT
BETWEEN CONSULTANT AND THE COMPANY OR ANY OTHER AGREEMENT REGARDING TRADE
SECRETS, CONFIDENTIAL INFORMATION, NONSOLICITATION OR LABOR CODE §2870.
CONSULTANT UNDERSTANDS THAT ANY BREACH OR THREATENED BREACH OF SUCH AN AGREEMENT
(INCLUDING THIS AGREEMENT) WILL CAUSE IRREPARABLE INJURY AND THAT MONEY DAMAGES
WILL NOT PROVIDE AN ADEQUATE REMEDY THEREFOR AND BOTH CONSULTANT AND THE COMPANY
HEREBY CONSENT TO THE ISSUANCE OF AN INJUNCTION.

E. Administrative Relief. CONSULTANT UNDERSTANDS THAT THIS AGREEMENT DOES NOT
PROHIBIT CONSULTANT FROM PURSUING AN ADMINISTRATIVE CLAIM WITH A LOCAL, STATE OR
FEDERAL ADMINISTRATIVE BODY SUCH AS THE DEPARTMENT OF FAIR EMPLOYMENT AND
HOUSING, THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION OR THE WORKERS’
COMPENSATION BOARD. THIS AGREEMENT DOES, HOWEVER, PRECLUDE CONSULTANT FROM
PURSUING COURT ACTION REGARDING ANY SUCH CLAIM.

F. Voluntary Nature of Agreement. CONSULTANT ACKNOWLEDGES AND AGREES THAT
CONSULTANT IS EXECUTING THIS AGREEMENT VOLUNTARILY AND WITHOUT ANY DURESS OR
UNDUE INFLUENCE BY THE COMPANY OR ANYONE ELSE. CONSULTANT FURTHER ACKNOWLEDGES
AND AGREES THAT



--------------------------------------------------------------------------------

CONSULTANT HAS CAREFULLY READ THIS AGREEMENT AND THAT CONSULTANT HAS ASKED ANY
QUESTIONS NEEDED FOR CONSULTANT TO UNDERSTAND THE TERMS, CONSEQUENCES AND
BINDING EFFECT OF THIS AGREEMENT AND FULLY UNDERSTAND IT, INCLUDING THAT
CONSULTANT IS WAIVING ITS RIGHT TO A JURY TRIAL. FINALLY, CONSULTANT AGREES THAT
CONSULTANT HAS BEEN PROVIDED AN OPPORTUNITY TO SEEK THE ADVICE OF AN ATTORNEY OF
ITS CHOICE BEFORE SIGNING THIS AGREEMENT.

G. Limitation of Liability. IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER
UNLESS THE PARTY TO BE HELD LIABLE HAS ENGAGED IN INTENTIONALLY WRONGFUL CONDUCT
WHICH CAUSES DAMAGE TO THE OTHER.

11. Miscellaneous.

A. Governing Law. This Agreement shall be governed by the laws of California
without regard to California’s conflicts of law rules.

B. Assignability. Except as otherwise provided in this Agreement, Consultant may
not sell, assign or delegate any rights or obligations under this Agreement.

C. Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter of this Agreement and supersedes all
prior written and oral agreements between the parties regarding the subject
matter of this Agreement.

D. Headings. Headings are used in this Agreement for reference only and shall
not be considered when interpreting this Agreement.

E. Notices. Any notice or other communication required or permitted by this
Agreement to be given to a party shall be in writing and shall be deemed given
if delivered personally or by commercial messenger or courier service, or mailed
by U.S. registered or certified mail (return receipt requested), to the party at
the party’s address written below or at such other address as the party may have
previously specified by like notice. If by mail, delivery shall be deemed
effective three business days after mailing in accordance with this
Section 11.E.

(1) If to the Company, to:

Cutera, Inc.,

3240 Bayshore Blvd.

Brisbane, CA, 94005

Attention: Kevin P. Connors

(2) If to Consultant, to the address for notice on the signature page to this
Agreement or, if no such address is provided, to the last address of Consultant
provided by Consultant to the Company.

F. Attorneys’ Fees. In any court action at law or equity that is brought by one
of the parties to this Agreement to enforce or interpret the provisions of this
Agreement, the prevailing



--------------------------------------------------------------------------------

party will be entitled to reasonable attorneys’ fees, in addition to any other
relief to which that party may be entitled.

G. Severability. If any provision of this Agreement is found to be illegal or
unenforceable, the other provisions shall remain effective and enforceable to
the greatest extent permitted by law.

IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date first written above.

 

CONSULTANT     CUTERA, INC. By:   /s/ David A. Gollnick     By:   /s/ Kevin P.
Connors               David A. Gollnick       Kevin P. Connors         President
and Chief Executive Officer

Address for Notice:

[Intentionally Left Blank]



--------------------------------------------------------------------------------

EXHIBIT A—

Services and Compensation

1. Contact. Consultant’s principal Company contact:

 

Name:   Kevin P. Connors Title:   President and Chief Executive Officer

2. Services. The Services shall begin on March 20, 2009 and shall include, but
shall not be limited to, the following:

 

  •  

Assistance with transitioning the duties and responsibilities of the position of
Vice President of Research and Development to a successor;

 

  •  

Providing product development and clinical support as requested by the Chief
Executive Officer; and

 

  •  

Other projects as mutually agreed upon by the Chief Executive Officer and
Consultant.

3. Compensation.

A. The Company will pay Consultant $200 for each hour worked in performing the
Services, except that Consultant will not be paid for more than 20 hours worked
per week. The Chief Executive Officer of the Company and Consultant will agree
to the weekly hourly commitment in advance of Services being rendered by the
Consultant.

B. The Company will reimburse Consultant for all reasonable expenses incurred by
Consultant in performing the Services pursuant to this Agreement, if Consultant
receives written consent from an officer of the Company prior to incurring such
expenses and submits receipts for such expenses to the Company in accordance
with Company policy.

Every month, Consultant shall submit to the Company a written invoice for
Services and expenses, and such statement shall be subject to the approval of
the contact person listed above or other designated agent of the Company.

This Exhibit A is accepted and agreed as of March 2, 2009.

 

CONSULTANT     CUTERA, INC. By:   /s/ David A. Gollnick     By:   /s/ Kevin P.
Connors               David A. Gollnick       Kevin P. Connors         President
and Chief Executive Officer